UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7053



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FREDERICK CARLETON TUCK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-98-43, CA-00-176-7)


Submitted:   November 9, 2000          Decided:     November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick Carleton Tuck, Appellant Pro Se. Bruce A. Pagel, OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frederick Carleton Tuck seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000) and a subsequent motion for reconsideration filed under Fed.

R. Civ. P. 59(e).     We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability, deny Tuck’s motion to expedite the

appeal as moot, and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Tuck, Nos. CR-98-43; CA-00-176-7

(W.D. Va. June 27 & July 13, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2